67 F.3d 298
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.George Lloyd PREGENT, Defendant-Appellant.
No. 95-6185.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 24, 1995.Decided Sept. 28, 1995.

George Lloyd Pregent, Appellant Pro Se.  Jane H. Jolly, Assistant United States Attorney, Raleigh, North Carolina, for Appellee.
Before WIDENER, HALL, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying his motion for modification of his term of supervised release.  We have reviewed the record and the district court's opinion and find no abuse of discretion and no reversible error.  Accordingly, we affirm.  See 18 U.S.C.A. Sec. 3583 (West Supp.1995).  We express no opinion on the issues concerning the application of the sentencing guidelines which Appellant first raises on appeal.  See United States v. Maxton, 940 F.2d 103, 105 (4th Cir.), cert. denied, 502 U.S. 949 (1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.